Exhibit 10.1
 
 
SHARE EXCHANGE AGREEMENT


This SHARE EXCHANGE AGREEMENT (the “Agreement”) dated as of January 30, 2009 is
by and among AUXERRE TRADING LTD., a Limited Liability Company formed under the
laws of the British Virgin Islands, Reg. No. 537804 (the “Auxerre”) and the
holder of a 100% capital stock or equity interests in KARBON, CJSC, a Closed
Joint Stock Company formed under the laws of the Russian Federation, Reg. No.
10256010355583 (the “Company”), and PREMIER ENERGY  CORP., a Florida corporation
(“Premier”), filing reports pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).  Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively, as the “Parties.”
 
BACKGROUND


WHEREAS, Auxerre owns 100% of the capital stock or equity interest (“Equity
Interest”) issued and outstanding of the Company;


WHEREAS, at the time of “Closing” (as hereinafter defined), Premier will have
210,600,000 shares of common stock issued and outstanding representing all of
the issued and outstanding capital stock interest of Premier, there being no
other shares of capital stock, warrants, options or convertible securities of
Premier issued or to be outstanding prior to the completion of this Agreement;


WHEREAS, the Company has 601,000 capital stock interests outstanding and no
other capital stock interests or warrants, options or convertible securities
issued or to be outstanding pending the completion of this Agreement;


WHEREAS, Premier desires to issue and exchange 107,406,000 shares of its common
stock (“Premier Stock”), representing 51% of the common stock of Premier, in
exchange for the 51% of the Company or 306,510 shares of the Company; and


WHEREAS, the Board of Directors of the Company, Auxerre and Premier have
determined that is desirable to effect this Agreement.


AGREEMENT


NOW THEREFORE, the parties agree as follows:


ARTICLE I


Exchange of Shares


SECTION 1.01. The above recitals are incorporated by reference as if fully
stated herein.
 
1

--------------------------------------------------------------------------------


 
SECTION 1.02. Exchange by Auxerre and Premier.  At the Closing (as defined in
Section 1.03), Auxerre shall sell, transfer, convey, assign and deliver to
Premier the 51% Equity Interest free and clear of all Liens (as defined below)
in exchange for 107,406,000 shares of common stock of Premier representing the
51% capital stock interest in Premier.
 
SECTION 1.03. Closing.  The closing (the “Closing”) of the transactions
contemplated hereby (the “Transactions”) shall take place at the offices of
Premier commencing at 10:00 a.m. local time on the second business day following
the satisfaction or waiver of all conditions to the obligations of the parties
to consummate the Transactions contemplated hereby (other than conditions with
respect to actions the respective parties will take at the Closing itself), or
such other date and time as the parties may mutually determine (the “Closing
Date”).


SECTION 1.04. Return of Shares by ZRV Consulting LLC.  In conjunction with the
Closing, ZRV Consulting Inc. (“ZRV”) will return to the treasury of Premier
107,406,000 shares of common stock which shall be reissued to Auxerre as the
Premier Stock, representing 51% of the outstanding capital stock of Premier.




ARTICLE II
 
Representations and Warranties of Auxerre
 
Auxerre hereby represents and warrants to Premier with respect to itself, as
follows:
 
SECTION 2.01. Good Title; Validity of Option; Organization.  Except for the
discharge of those liens, security interests, pledges, equities and claims
effected hereby, Auxerre is the record and beneficial owner, and has good title
to the Equity Interest, with the right and authority to sell and deliver such
Equity Interest.  Upon delivery of any certificate or certificates duly
assigned, representing the same as herein contemplated and/or upon registering
of Premier as the new owner of such Equity Interest in the share register of the
Company, Premier will receive good title to such Equity Interest, free and clear
of all liens, security interests, pledges, equities and claims of any kind,
voting trusts, stockholder agreements and other encumbrances (collectively,
“Liens”).
 
SECTION 2.02. Power and Authority.  Auxerre has the legal power and authority to
execute and deliver this Agreement and to perform its obligations
hereunder.  All acts required to be taken by Auxerre to enter into this
Agreement and the Company and to carry out the Transactions have been properly
taken.  This Agreement constitutes a legal, valid and binding obligation of
Auxerre, enforceable against Auxerre in accordance with the terms hereof.
 
2

--------------------------------------------------------------------------------


 
SECTION 2.03. No Conflicts.  The execution and delivery of this Agreement by
Auxerre and the performance by Auxerre of its obligations hereunder in
accordance with the terms hereof: (i) will not require the consent of any third
party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to Auxerre and (iii) will not violate or breach any
contractual obligation to which Auxerre is a party.
 
SECTION 2.04. No Finder’s Fee.  Auxerre has not created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the
Transactions.


SECTION 2.05. Acquisition Entirely for Own Account.  The Premier Stock proposed
to be acquired by Auxerre hereunder will be acquired for investment for its own
account, and not with a view to the resale or distribution of any part thereof,
and Auxerre has no present intention of selling or otherwise distributing the
Premier Stock, except in compliance with applicable securities laws.
 
SECTION 2.06. Available Information.  Auxerre has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of investment in Premier, it has received all documents and
information from Premier that it has requested and been allowed the opportunity
to ask questions of and receive answers from Premier officers and
directors.  Auxerre does not desire to receive any further documents,
information or answers.
 
SECTION 2.07. Non-Registration.  Auxerre acknowledges that the Premier Stock has
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of
Auxerre representations as expressed herein.
 
SECTION 208. Restricted Securities.  Auxerre understands that the Premier Stock
is characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by Auxerre pursuant hereto, the
Premier Stock would be acquired in a transaction not involving a public
offering.  Auxerre acknowledges that the Premier Stock issued to Auxerre in
accordance with the provisions of this Agreement, such Premier Stock may not be
resold without registration under the Securities Act or the existence of an
exemption therefrom.  Auxerre represents that it is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.
 
SECTION 2.09. Legends.  It is understood that the Premier Stock will bear the
following legend or one that is substantially similar to the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR UNDER
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION,
PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN OPINION OF COUNSEL (WHICH
OPINION IS REASONABLY SATISFACTORY TO THE COMPANY) CONFIRMING THE AVAILABILITY
OF SUCH EXEMPTION. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES TO THE EXTENT PERMITTED BY
APPLICABLE FEDERAL AND STATE SECURITIES LAWS; and
 
3

--------------------------------------------------------------------------------




any legend required by the “blue sky” laws of any state to the extent such laws
are applicable to the securities represented by the certificate so legended.
 
SECTION 2.10. Auxerre Investor Status.  Auxerre is an (i) “accredited investor”
within the meaning of Rule 501 promulgated under the Securities Act; or (ii) a
non-United States persons as defined in Regulation S of the Securities Act.
 
ARTICLE III


Representations and Warranties of Auxerre and the Company
 
In order to induce Premier to enter into this Agreement and to consummate the
Transactions contemplated hereby, as of the date hereof and as of the Closing
Date, Auxerre and the Company hereby represent and warrant to Premier that the
statements contained in this Article III are true and correct, subject to those
exceptions set forth in the disclosure schedules attached hereto and delivered
to Premier on the date hereof (the “Company Disclosure Schedule”).  The Company
Disclosure Schedule with respect to this Article III will be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Article III.  Any matter disclosed in a numbered and lettered section of
the Company Disclosure Schedule shall be deemed to be disclosed in other
locations throughout the Company Disclosure Schedule to the extent such
disclosure is reasonably apparent:
 
SECTION 3.01. Organization, Standing and Power.  The Company is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets and to conduct its businesses as
presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Company, a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or on the ability of the
Company to consummate the Transactions (a “Company Material Adverse
Effect”).  The Company is duly qualified to do business in each jurisdiction
where the nature of its business or its ownership or leasing of its properties
make such qualification necessary except where the failure to so qualify would
not reasonably be expected to have a Company Material Adverse Effect.  The
Company has delivered to Premier true and complete copies of the Charter,
Constituent Agreement, Registration Certificate, Codes of Statistics and Permit
to issue shares or actions of the Company and such other constituent instruments
of the Company as may exist, each as amended to the date of this Agreement (as
so amended, the “Company Constituent Instruments”).
 
4

--------------------------------------------------------------------------------


  
SECTION 3.02. No Company Subsidiaries; No Equity Interests.  The Company does
not as of the date of this Agreement own, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any person.
 
SECTION 3.03. Capital Structure.  The authorized capital of the Company consists
of 601,000 of which 601,000 equity or capital stock interests (“Capital Stock’)
are issued and outstanding.  Except as set forth above, no shares of Capital
Stock or other voting securities of the Company are issued, reserved for
issuance or outstanding.  All outstanding shares of the Capital Stock of the
Company are duly authorized, validly issued, fully paid and nonassessable and
not subject to or issued in violation of any purchase option, call option, right
of first refusal, preemptive right, subscription right or any similar right
under any provision of the applicable corporate laws of the Russian Federation,
the Company Constituent Instruments or any Contract (as defined in Section 3.05)
to which the Company is a party or otherwise bound.  Except as set forth in this
Section 3.03, there are not any bonds, debentures, notes or other indebtedness
of the Company having the right to vote (or convertible into, or exchangeable
for, securities having the right to vote).  As of the date of this Agreement,
there are not any options, warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, Contracts, arrangements or undertakings of any
kind to which the Company or Auxerre is a party or by which it is bound (i)
obligating the Company or Auxerre to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of Capital Stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Company, (ii)
obligating the Company or Auxerre to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the Capital Stock of the Company.
 
SECTION 3.04. Authority; Execution and Delivery; Enforceability.  The Company
has all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions.  The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transactions have been duly authorized and approved by the Board of Directors of
the Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and the Transactions.  When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms.
 
SECTION 3.05  No Conflicts; Consents.
 
(a)         The execution and delivery by the Company and Auxerre of this
Agreement does not, and the consummation of the Transactions and compliance with
the terms hereof and thereof will not, conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a material benefit under, or result in the creation of any Lien
upon any of the properties or assets of the Company under, any provision of (i)
the Company Constituent Instruments or, (ii) any material contract, lease,
license, indenture, note, bond, agreement, permit, concession, franchise or
other instrument (a “Contract”) to which the Company or Auxerre is a party or by
which its properties or assets is bound or (iii) any material judgment, order or
decree (“Judgment”) or material Law applicable to the Company or its properties
or assets, other than, in the case of clauses (ii) and (iii) above, any such
items that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.
 
5

--------------------------------------------------------------------------------


 
(b)         No material consent, approval, license, permit, order or
authorization (“Consent”) of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to the Company in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.
 
SECTION 3.06. Taxes.
 
(a)         The Company has timely filed, or has caused to be timely filed on
its behalf, all Tax Returns required to be filed by it, and all such Tax Returns
are true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect.  All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect.  There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.
 
(b)         The Company Financial Statements (as defined in Section 3.15)
reflect an adequate reserve for all Taxes payable by the Company (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Company, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.
 
(c)         For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Tax Return” means all federal, state, local, regional, provincial and foreign
Tax returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
  
SECTION 3.07. Benefit Plans.  The Company does not have or maintain any
collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of the Company (collectively, “Company Benefit
Plans”).  As of the date of this Agreement there are not any severance or
termination agreements or arrangements between the Company and any current or
former employee, officer or director of the Company, nor does the Company have
any general severance plan or policy.
 
6

--------------------------------------------------------------------------------


 
SECTION 3.08. Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company
or Auxerre, or any of its properties before or by any court, arbitrator,
governmental or administrative agency, regulatory authority (“Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of this
Agreement or (ii) could, if there were an unfavorable decision, individually or
in the aggregate, have or reasonably be expected to have a Company Material
Adverse Effect. Neither the Company, nor any director or officer thereof (in his
or her capacity as such), is or has been the subject of any Action involving a
claim or violation of or liability under any securities laws or a claim of
breach of fiduciary duty.
 
SECTION 3.09. Compliance with Applicable Laws.  The Company is in compliance
with all applicable Laws, including those relating to occupational health and
safety and the environment, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.  The Company has not
received any written communication during the past two years from a Governmental
Entity that alleges that the Company is not in compliance in any material
respect with any applicable Law. This Section 3.09 does not relate to matters
with respect to Taxes, which are the subject of Section 3.06.
 
SECTION 3.10. Oil and Gas Operations.  Except as otherwise set forth in the
Disclosure Schedule, and except for matters as would not reasonably be expected
to result in a Company Material Adverse Effect on the Company, to the knowledge
of the Company, all wells included in the Company’s oil and gas interests have
been drilled and (if completed) completed, operated and produced in accordance
with generally accepted oil and gas field practices and in compliance in all
material respects with applicable oil and gas leases, pooling and unit
agreements, and applicable laws, rules, regulations, judgments, orders and
decrees issued by any court or governmental authority.  No well included in the
Company’s oil and gas interests is subject to penalties on allowables because of
any overproduction or any other violation of applicable laws that would prevent
such well from being entitled to its full legal and regular allowable from and
after the Closing Date as prescribed by any governmental authority.  Except as
otherwise set forth in the Disclosure Schedule, to the knowledge of the Company:


(a) there are no wells that the Company is currently obligated by law or
contract to plug and abandon;


(b) there are no wells that are subject to exceptions to a requirement to plug
and abandon issued by a governmental authority having jurisdiction over the
applicable lease;
 
7

--------------------------------------------------------------------------------




(c) there are no wells that have been plugged and abandoned but have not been
plugged in accordance, in all material respects, with all applicable
requirements of each governmental authority having jurisdiction over the
Company’s oil and gas interests;


(d) with respect to the oil, gas and other mineral leases, unit agreements,
pooling agreements, communitization agreements and other documents creating
interests comprising the Company’s oil and gas interests:  (i) the Company has
fulfilled all requirements in all material respects for filings, certificates,
disclosures of parties in interest, and other similar matters contained in (or
otherwise applicable thereto by law, rule or regulation) such leases or other
documents and is fully qualified to own and hold all such leases or other
interests, (ii) there are no provisions applicable to such leases or other
documents which increase the royalty share of the lessor thereunder, and (ii)
upon the establishment and maintenance of production in commercial quantities,
such leases and other documents are to be in full force and effect over the
economic life of the property involved and do not have terms fixed by a certain
number of years; and


(e) no person has any call upon, option to purchase, preferential right to
purchase or similar rights with respect to the Company’s oil and gas interests
or to the production therefrom.


Notwithstanding anything in this Section 3.10 to the contrary, the
representations and warranties contained in subsections (a) through (e) above
are made to the knowledge of the Company with respect to those oil and gas
interests not operated by the Company.


SECTION 3.11. Contracts.  Except as disclosed in Section 3.11 of the Company
Disclosure Schedule, there are no Contracts that are material to the business,
properties, assets, condition (financial or otherwise), results of operations or
prospects of the Company.  The Company is not in violation of or in default
under (nor does there exist any condition which upon the passage of time or the
giving of notice would cause such a violation of or default under) any Contract
to which it is a party or by which it or any of its properties or assets is
bound, except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Company Material Adverse
Effect.
 
SECTION 3.12. Title to Properties.  The Company does not own any real
property.  The Company has sufficient title to, or valid leasehold interests in,
all of its properties and assets used in the conduct of its businesses.  All
such assets and properties, other than assets and properties in which the
Company has leasehold interests, are free and clear of all Liens except for
Liens that, in the aggregate, do not and will not materially interfere with the
ability of the Company and the Company Subsidiaries to conduct business as
currently conducted.
 
SECTION 3.13. Intellectual Property.  The Company owns, or is validly licensed
or otherwise have the right to use, all patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights, copyrights and other proprietary intellectual property rights and
computer programs (collectively, “Intellectual Property Rights”) which are
material to the conduct of the business of the Company.  Section 3.13 of the
Company Disclosure Schedule sets forth a description of all Intellectual
Property Rights which are material to the conduct of the business of the
Company.  There are no claims pending or, to the knowledge of the Company,
threatened that the Company is infringing or otherwise adversely affecting the
rights of any person with regard to any Intellectual Property Right.  To the
knowledge of the Company, no person is infringing the rights of the Company with
respect to any Intellectual Property Right.
 
8

--------------------------------------------------------------------------------


 
SECTION 3.14. Labor Matters.  There are no collective bargaining or other labor
union agreements to which the Company is a party or by which any of them is
bound.  No material labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company.
 
SECTION 3.15. Financial Statements.  Prior to the Closing the Company will
deliver to Premier its audited consolidated financial statements for the fiscal
period of time commencing with its inception to a date within 135 days of the
closing. (collectively, the “Company Financial Statements”).  Upon delivery, the
Company Financial Statements will have been prepared in accordance with U.S.
promulgated generally accepted accounting principles applied on a consistent
basis throughout the periods indicated and in respect of interim periods subject
to year end adjustments.  The Company Financial Statements will fairly present
in all material respects the financial condition and operating results of the
Company, as of the dates, and for the periods, indicated therein.  The Company
will not have any material liabilities or obligations, contingent or otherwise,
other than (i) liabilities incurred in the ordinary course of business
subsequent to December 31, 2007, and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
generally accepted accounting principles to be reflected in the Company
Financial Statements, which, in both cases, individually and in the aggregate
would not be reasonably expected to result in a Company Material Adverse Effect.
  
SECTION 3.16. Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company is engaged and
in the geographic areas where it engages in such businesses.  The Company has no
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business on terms
consistent with market for the Company’s lines of business.
 
SECTION 3.17. Transactions With Affiliates and Employees.  Except as set forth
in the Company Financial Statements, none of the officers or directors of the
Company or Auxerre and, to the knowledge of the Company, none of the employees
of the Company is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.
 
9

--------------------------------------------------------------------------------


 
SECTION 3.18. Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has established disclosure controls and
procedures for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company, is made known to
the officers by others within those entities.  The Company's officers have
evaluated the effectiveness of the Company's controls and procedures.  Since
December 31, 2007, there have been no significant changes in the Company’s
internal controls or, to the Company's knowledge, in other factors that could
significantly affect the Company's internal controls.
 
SECTION 3.19. Solvency.  Based on the financial condition of the Company as of
the Closing Date and after giving effect to the Closing, (i) the Company's fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company's existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the
Company's  assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company  would receive, were it
to liquidate all of its assets, after taking into account all anticipated uses
of the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).
 
SECTION 3.20. Application of Takeover Protections.  The Company  has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company's
charter documents or the laws of the jurisdiction of the Company’s incorporation
that is or could become applicable as a result of Auxerre and the Company
fulfilling their obligations or exercising their rights under this Agreement.
 
SECTION 3.21. No Additional Agreements.  The Company has no agreement or
understanding with Auxerre with respect to the transactions contemplated by this
Agreement other than as specified in this Agreement.
 
10

--------------------------------------------------------------------------------


 
SECTION 3.22. Investment Company.  The Company is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 3.23. Disclosure.  All disclosure regarding the Company, its business
and the transactions contemplated hereby, furnished by or on behalf of the
Company (including the Company’s representations and warranties set forth in
this Agreement) are true and correct and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
 
SECTION 3.24. Information Supplied.  None of the information supplied or to be
supplied by the Company for inclusion or incorporation by reference in any
filing to be made under the Securities Exchange Act of 1934 will contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading.
  
SECTION 3.25. Absence of Certain Changes or Events.  Except as disclosed in the
Company Financial Statements, from December 31, 2007 to the date of this
Agreement, the Company has conducted its business only in the ordinary course,
and during such period there has not been:
 
(a)         any change in the assets, liabilities, financial condition or
operating results of the Company, except changes in the ordinary course of
business that have not caused, in the aggregate, a Company Material Adverse
Effect;
 
(b)         any damage, destruction or loss, whether or not covered by
insurance, that would have a Company Material Adverse Effect;
 
(c)         any waiver or compromise by the Company of a valuable right or of a
material debt owed to it;
 
(d)         any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Company
Material Adverse Effect;
 
(e)         any material change to a material Contract by which the Company or
any of its respective assets is bound or subject;
 
(f)         any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable and liens that arise in
the ordinary course of business and do not materially impair the Company’s
ownership or use of such property or assets;
 
11

--------------------------------------------------------------------------------


 
(g)         any loans or guarantees made by the Company to or for the benefit of
its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
 
(h)         any alteration of the Company’s method of accounting or the identity
of its auditors;
 
(i)         any declaration or payment of dividend or distribution of cash or
other property to the Stockholders or any purchase, redemption or agreements to
purchase or redeem any shares of Company Stock;
 
(j)         any issuance of equity securities to any officer, director or
affiliate;
 
(k)         any arrangement or commitment by the Company to do any of the things
described in this Section 3.25.
 
ARTICLE IV


Representations and Warranties of_Premier
 
In order to induce the Company to enter into this Agreement and to consummate
the transactions contemplated hereby, as of the date hereof and as of the
Closing Date, Premier hereby represents and warrant to Auxerre and the Company
that the statements contained in this Article IV are true and correct subject to
those exceptions set forth in the disclosure schedules attached hereto and
delivered to the Company on the date hereof (the “Premier Disclosure
Schedule”).  The Premier Disclosure Schedule with respect to this Article IV
will be arranged in paragraphs corresponding to the numbered and lettered
paragraphs contained in this Article IV.  Any matter disclosed in a numbered and
lettered section of the Premier Disclosure Schedule shall be deemed to be
disclosed in other locations throughout the Premier Disclosure Schedule to the
extent such disclosure is reasonably apparent:
 
SECTION 4.01. Organization, Standing and Power.  Premier is duly organized,
validly existing and in good standing under the laws of the State of
Florida.  Premier has delivered to the Company and Auxerre (i) true and complete
copies of the Articles of Incorporation of Premier, as amended to the date of
this Agreement (as so amended, the “Premier Charter”), and the Bylaws of
Premier, as amended to the date of this Agreement (as so amended, the “Premier
Bylaws”).
 
SECTION 4.02. No Subsidiaries; No Equity Interests.  Premier does not own,
directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any person.


SECTION 4.03. Capital Structure.  The authorized capital stock of Premier
consists of 250,000,000 shares of Common Stock, $0.0001 par value per share, and
10,000,000 shares of preferred stock, $0.0001 par value.  As of the date hereof
(i) 210,000,000 shares of Premier Common Stock are issued and outstanding
(107,406,000 shares of which will be returned to treasury), (ii) no shares of
preferred stock are outstanding and (iii) no shares of the Premier Common Stock
or preferred stock currently are held by Premier in its treasury.  All of said
shares are fully paid and nonassessable and not subject to or issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision as
relating to Premier, the Business Corporation Act of the State of Florida, the
Premier Charter, the Premier Bylaws or any Contract to which Premier is a party
or otherwise bound.  As of the date of this Agreement, there are not any
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind.  The
shareholder list to be provided at closing to the Company shall be a current
shareholder list generated by its stock transfer agent, and such list shall
accurately reflect all of the issued and outstanding shares of Premier’s Common
Stock.
 
12

--------------------------------------------------------------------------------


  
SECTION 4.04. Authority; Execution and Delivery; Enforceability.  The execution
and delivery by Premier of this Agreement and the consummation by Premier of the
Transactions have been duly authorized and approved by the Board of Directors of
Premier, and no other corporate proceedings on the part of Premier is necessary
to authorize this Agreement and the Transactions.  This Agreement constitutes a
legal, valid and binding obligation of the Selling Parties, enforceable against
them in accordance with the terms hereof.
 
SECTION 4.05. No Conflicts; Consents.
 
(a)         The execution and delivery by Premier of this Agreement, does not,
and the consummation of the Transactions and compliance with the terms hereof
and thereof will not, conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, or result in the creation
of any Lien upon any of the properties or assets of Premier under, any provision
of (i) Premier Charter, Premier Bylaws, (ii) any Material Contract to which
Premier is a party or by which any of its properties or assets is bound or (iii)
subject to the filings and other matters referred to in Section 4.05(b), any
material Judgment or material Law applicable to Premier’s properties or assets,
other than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Premier Material Adverse Effect.
  
(b)         No Consent of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with Premier in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of reports under Sections 13 of the Exchange Act, and (B) filings
under state “blue sky” laws, as may be required in connection with this
Agreement and the Transactions.
 
SECTION 4.06. SEC Documents; Undisclosed Liabilities.
 
(a)         Premier has filed all reports, schedules, forms, statements and
other documents required to be filed by Premier with the SEC since its
organization pursuant to Sections 13(a), 14 (a) and 15(d) of the Exchange Act
(the “Premier SEC Documents”).
 
(b)         As of its respective filing date, each Premier SEC Document complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to such Premier SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
Premier SEC Document has been revised or superseded by a later filed Premier SEC
Document, none of the Premier SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of Premier included in the Premier SEC Documents comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with the U.S. generally accepted accounting principals (“GAAP”)
(except, in the case of unaudited statements, as permitted by the rules and
regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Premier as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
13

--------------------------------------------------------------------------------


  
(c)         Except as set forth in the Premier SEC Documents, Premier has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by GAAP to be set forth on a balance sheet of Premier or
in the notes thereto.
 
(d)         Since the date of the latest audited financial statements included
within the Premier SEC Documents, except as specifically disclosed in the
Premier SEC Documents, Premier has not changed its auditors and Premier does not
have pending before the SEC any request for confidential treatment of
information.


SECTION 4.07. Brokers.  No broker, finder, investment banker or other person is
or will be, in connection with the transactions contemplated by this Agreement,
entitled to any brokerage, finder’s or other fee or compensation based on any
arrangement or agreement made by or on behalf of Premier and for which Auxerre
or the Company will have any obligation or liability.  Premier shall indemnify
and hold Auxerre and the Company harmless from any and all claims, liabilities,
damages, costs and expenses asserted against them by any person claiming to have
acted on behalf of Premier, or to have been retained by Premier as a broker in
connection with the transaction contemplated by this Agreement.


SECTION 4.08. Absence of Certain Changes or Events.  Except as disclosed in the
Premier SEC Documents, from the date of the most recent audited financial
statements included in the Premier SEC Documents to the date of this Agreement,
Premier, conducted its business only in the ordinary course, and during such
period there has not been:
 
(a)         any change in the assets, liabilities, financial condition or
operating results of Premier from that reflected in the Premier SEC Documents,
except changes in the ordinary course of business that have not caused, in the
aggregate, a Material Adverse Effect;
 
(b)         any damage, destruction or loss, whether or not covered by
insurance, that would have a Premier Material Adverse Effect;
 
(c)         any waiver or compromise by Premier of a valuable right or of a
material debt owed to it;
 
(d)         any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by Premier, except in the ordinary course of business
and the satisfaction or discharge of which would not have a Premier Material
Adverse Effect;
 
(e)         any material change to a material Contract by which Premier or any
of its assets is bound or subject;
 
(f)         any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;
 
(g)         any resignation or termination of employment of any officer of
Premier;
 
(h)         any mortgage, pledge, transfer of a security interest in, or lien,
created by Premier, with respect to any of its material properties or assets,
except liens for taxes not yet due or payable and liens that arise in the
ordinary course of business and do not materially impair Premier ownership or
use of such property or assets;
 
14

--------------------------------------------------------------------------------


 
(i)         any loans or guarantees made by Premier to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(j)         any declaration, setting aside or payment or other distribution in
respect of any of Premier capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by Premier;
 
(k)         any alteration of Premier method of accounting or the identity of
its auditors;
 
(l)         any issuance of equity securities to any officer, director or
affiliate; or
 
(m)                   any arrangement or commitment by Premier to do any of the
things described in this Section 4.08.
 
SECTION 4.09. Taxes.
 
(a)         Premier has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Premier Material Adverse
Effect.  All Taxes shown to be due on such Tax Returns, or otherwise owed, has
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Premier Material Adverse Effect.
 
(b)         The most recent financial statements contained in the Premier SEC
Documents reflect an adequate reserve for all Taxes payable by Premier (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements.  No deficiency with respect to any Taxes has
been proposed, asserted or assessed against Premier, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Premier Material Adverse Effect.
  
(c)         There are no Liens for Taxes (other than for current Taxes not yet
due and payable) on the assets of Premier.  Premier is not bound by any
agreement with respect to Taxes.
 
SECTION 4.10. Absence of Changes in Benefit Plans.  From the date of the most
recent audited financial statements included in the Premier SEC Documents to the
date of this Agreement, there has not been any adoption or amendment in any
material respect by Premier of any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of Premier (collectively,
“Premier Benefit Plans”).  As of the date of this Agreement there are not any
employment, consulting, indemnification, severance or termination agreements or
arrangements between Premier and any current or former employee, officer or
director of Premier, nor does Premier have any general severance plan or policy.
 
SECTION 4.11. ERISA Compliance; Excess Parachute Payments.  Premier has, and
since its inception has never had, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other Premier
Benefit Plan for the benefit of any current or former employees, consultants,
officers or directors of Premier.
 
15

--------------------------------------------------------------------------------


 
SECTION 4.12. Litigation.  Except as disclosed in the Premier SEC Documents,
there is no Action which (i) adversely affects or challenges the legality,
validity or enforceability of any of this Agreement or the Shares or (ii) could,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Premier Material Adverse Effect.  There
has not been, and to the knowledge of Premier, there is not pending any
investigation by the SEC involving Premier or any current or former director or
officer of Premier (in his or her capacity as such).  The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by Premier under the Exchange Act or the Securities Act. Neither
Premier nor any subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim or
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.
 
SECTION 4.13. Compliance with Applicable Laws.  Except as disclosed in the
Premier SEC Documents, Premier is in compliance with all applicable Laws,
including those relating to occupational health and safety and the environment,
except for instances of noncompliance that, individually and in the aggregate,
have not had and would not reasonably be expected to have a Premier Material
Adverse Effect. Except as set forth in the Premier SEC Documents, Premier has
not received any written communication during the past two years from a
Governmental Entity that alleges that such Company is not in compliance in any
material respect with any applicable Law.  Premier is in compliance with all
effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Premier
Material Adverse Effect.  This Section 4.13 does not relate to matters with
respect to Taxes, which are the subject of Section 4.09.
  
SECTION 4.14. Contracts.  Except as disclosed in the Premier SEC Documents,
there are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of
Premier.  Premier is not in violation of or in default under (nor does there
exist any condition which upon the passage of time or the giving of notice would
cause such a violation of or default under) any Contract to which it is a party
or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Premier Material Adverse Effect.
 
SECTION 4.15. Title to Properties.  Premier has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses.  All such assets and properties, other than assets and
properties in which Premier has leasehold interests, are free and clear of all
Liens except for Liens that, in the aggregate, do not and will not materially
interfere with the ability of Premier to conduct business as currently
conducted.  Premier has complied in all material respects with the terms of all
material leases to which it is a party and under which it is in occupancy, and
all such leases are in full force and effect.  Premier enjoys peaceful and
undisturbed possession under all such material leases.
 
SECTION 4.16. Intellectual Property.  Premier owns, or is validly licensed or
otherwise has the right to use, all Intellectual Property Rights which are
material to the conduct of its business taken as a whole.  No claims are pending
or, to the knowledge of Premier, threatened that Premier is infringing or
otherwise adversely affecting the rights of any person with regard to any
Intellectual Property Right.  To the knowledge of Premier, no person is
infringing the rights of Premier with respect to any Intellectual Property
Right.
 
16

--------------------------------------------------------------------------------


 
SECTION 4.17.Labor Matters.  There are no collective bargaining or other labor
union agreements to which Premier is a party or by which it is bound.  No
material labor dispute exists or, to the knowledge of Premier, is imminent with
respect to any of the employees of Premier.
  
SECTION 4.18. Transactions With Affiliates and Employees.  Except as set forth
in the Premier SEC Documents, none of the officers or directors of Premier and,
to the knowledge of Premier, none of the employees of Premier is presently a
party to any transaction with Premier (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of Premier, any entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.
 
SECTION 4.19. Internal Accounting Controls.  Premier maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Premier has established disclosure controls and procedures and designed such
disclosure controls and procedures to ensure that material information is made
known to its officers.  Premier’s officers have evaluated the effectiveness of
the controls and procedures.  Since December 31, 2007, there have been no
significant changes in the internal controls or, to Premier’s knowledge, in
other factors that could significantly affect the internal controls.
 
SECTION 4.20. Intentionally left blank.
 
SECTION 4.21. Application of Takeover Protections.  Premier has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Premier
charter documents or the laws of its state of incorporation that is or could
become applicable to the Stockholders as a result of the Stockholders and
Premier fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Shares to Premier
and his  ownership of the Shares.
  
SECTION 4.22. No Additional Agreements.  Premier does not have any agreement or
understanding with Auxerre with respect to the transactions contemplated by this
Agreement other than as specified in this Agreement.
 
SECTION 4.23. Investment Company.  Premier is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
17

--------------------------------------------------------------------------------


 
SECTION 4.24. Disclosure.  All disclosure provided to Auxerre and the Company
regarding Premier, its business and the transactions contemplated hereby,
furnished by or on behalf of Premier (including the their representations and
warranties set forth in this Agreement) are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
SECTION 4.25. Certain Registration Matters.  Except as specified in Premier SEC
Documents, Premier has not granted or agreed to grant to any person any rights
(including “piggy-back” registration rights) to have any securities of Premier
registered with the SEC or any other governmental authority that have not been
satisfied.
 
SECTION 4.26. Listing and Maintenance Requirements.  Premier is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
of the Premier Stock on the Over-The-Counter Bulletin Board (“OTCBB”).  The
issuance and sale of the Shares under this Agreement does not contravene the
rules and regulations of the trading market on which Premier Stock is currently
eligible for listing or trading.
 
SECTION 4.27. No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to Premier or its business,
properties, prospects, operations or financial condition, that would be required
to be disclosed by Premier under applicable securities laws on a registration
statement on Form SB-2 filed with the SEC relating to an issuance and sale by
Premier of its Common Stock and which has not been publicly announced will not
be publicly announced in the current report on Form 8-K that will be filed by
Premier at the Closing.
 
SECTION 4.28. Foreign Corrupt Practices.  To Premier’s knowledge, any director,
officer, agent, employee or other person acting on behalf of Premier has, in the
course of its actions for, or on behalf of, Premier (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.


ARTICLE V


Deliveries
 
SECTION 5.01. Deliveries of Auxerre.
 
(a)         Concurrently herewith Auxerre is delivering to Premier this
Agreement executed by each of them.
 
18

--------------------------------------------------------------------------------


 
(b)         At or prior to the Closing, Auxerre shall deliver to Premier:
 
(i)           certificates representing its Company Stock;
 
(ii)           duly executed stock powers for transfer by Auxerre of its Company
Stock to Premier; and


(iii)           such other information and documents as Premier or its counsel
may require, in each of their sole discretion, to establish an exemption from
registration requirements of the Securities Act.
 
SECTION 5.02. Deliveries of Premier.
 
(a)         Concurrently herewith, Premier is delivering to Auxerre and the
Company a copy of this Agreement executed by Premier;
  
(b)         At or prior to the Closing, Premier shall deliver:
 
(i)           to the Company, a letter of resignation of each of the executive
officers and directors of Premier from all offices that they hold with Premier;


(ii)           to the Company, certificates from Premier, signed by its
Secretary or Assistant Secretary certifying that the attached copies of the
Premier Charter, Premier Bylaws and resolutions of the Board of Directors of
Premier approving the Agreement and the Transactions, are all true, complete and
correct and remain in full force and effect.


(iii)           to the Company, evidence of the election of up to (a) five
persons to Premier’s Board of Directors as shall be designated in writing by the
Company and (b) two persons to Premier’s Board of Directors as shall be
designated in writing by Premier.
 
(iv)           to the Company, such pay-off letters and releases relating to
liabilities as the Company shall request and such pay-off letters and releases
shall be in form and substance satisfactory to the Company;
 
(v)           to the Company, originals or certified copies of all existing
corporate records, accounting books and records (including without limitation,
journals, schedules, work papers, breakdowns, software records), lists of bank
accounts and signatories thereon, locations of safe deposit boxes with a list of
signatories, the name, address, contact numbers and contact persons of Premier’s
current independent auditors and controller and chief financial officer, and all
other administrative and financial documentation, files, records of Premier;
 
(c)         Certificates representing 107,406,000 shares of common stock of
Premier and evidence reflecting the return to treasury of 107,406,000 shares of
common stock previously outstanding.
 
19

--------------------------------------------------------------------------------


 
SECTION 5.03. Deliveries of the Company.
 
(a)         Concurrently herewith, the Company is delivering to Premier this
Agreement executed by the Company.
  
(b)           At or prior to the Closing, the Company shall deliver a
certificate from the Company, signed by its authorized officer certifying and
attaching copies of the Company’s Constituent Instruments and resolutions of the
Board of Directors of the Company approving the Agreement and the Transactions
are all true, complete and correct and remain in full force and effect.


ARTICLE VI


Conditions to Closing


SECTION 6.01.  Company and Auxerre Conditions Precedent.  The obligations of the
Company and Auxerre to enter into and complete the Closing is subject, at the
option of the Company and Auxerre, to the fulfillment on or prior to the Closing
Date of the following conditions.
 
(a)  Representations and Covenants.  The representations and warranties of
Premier contained in this Agreement shall be true in all material respects on
and as of the Closing Date with the same force and effect as though made on and
as of the Closing Date.  Premier shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by such parties on or prior to the Closing
Date.  Premier shall have delivered to the Company and Auxerre a certificate,
dated the Closing Date, to the foregoing effect.
 
(b)  Litigation.  No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Company, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of the Company.
 
(c)  No Material Adverse Change.  There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since December 31, 2007
which has had or is reasonably likely to cause a Premier Material Adverse
Effect.
  
(d)  Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the capital stock of Premier, on a fully-diluted basis, as indicated on a
schedule to be delivered by the Parties at or prior to the Closing, shall be
acceptable to the Company and Auxerre in their sole and absolute discretion.
 
20

--------------------------------------------------------------------------------


 
(e)  SEC Reports.  Premier shall have filed all reports and other documents
required to be filed by Premier under the U.S. federal securities laws through
the Closing Date.
 
(f)  OTCBB Quotation.  Premier shall have maintained its status as a Company
whose common stock is eligible for quotation or listing on the Over-the-Counter
Bulletin Board and no reason shall exist as to why such status shall not
continue immediately following the Closing.
 
(g)  Deliveries.  The deliveries specified in Section 5.02 shall have been made
by Premier.
 
(h)  No Suspensions of Trading in Premier_Stock.  Trading in Premier Stock shall
not have been suspended by the SEC or any trading market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, and Premier Stock shall have been at
all times since such date quoted for trading on a trading market.
 
(i)  Satisfactory Completion of Due Diligence.  The Company and Auxerre shall
have completed their legal, accounting and business due diligence of Premier,
and the results thereof shall be satisfactory to the Company and Auxerre in
their sole and absolute discretion.
 
SECTION 6.02.  Premier Conditions Precedent.  The obligations of Premier to
enter into and complete the Closing is subject, at the option of Premier, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by Premier in writing.
 
(a)  Representations and Covenants.  The representations and warranties of the
Company and Auxerre contained in this Agreement shall be true in all material
respects on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date.  The Company and Auxerre shall have
performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by the
Company and Auxerre on or prior to the Closing Date.  The Company and Auxerre,
shall have delivered to Premier a certificate, dated the Closing Date, to the
foregoing effect.
 
(b)  Litigation.  No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of Premier, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of the Company.
 
(c)  No Material Adverse Change.  There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since December 31, 2007
which has had or is reasonably likely to cause a Company Material Adverse
Effect.
 
(d)  Deliveries.  The deliveries specified in Section 5.01, Section 5.03 and
5.04 shall have been made by Auxerre and the Company, respectively.
 
21

--------------------------------------------------------------------------------


 
(e)  Satisfactory Completion of Due Diligence.  Premier shall have completed its
legal, accounting and business due diligence of the Company and Auxerre, and the
results thereof shall be satisfactory to Premier in its sole and absolute
discretion.
 
ARTICLE VII


Covenants


SECTION 7.01.   Public Announcements.  Premier, Auxerre and the Company will
consult with each other before issuing, and provide each other the opportunity
to review and comment upon, any press release or other public statements with
respect to the Agreement and the Transactions and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable Law, court process or by obligations pursuant to
any listing agreement with any national securities exchange.
 
SECTION 7.02.  Fees and Expenses.  All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.
 
SECTION 7.03.  Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.
  
SECTION 7.04.  Exclusivity.  Neither Auxerre nor the Company shall (i) solicit,
initiate, or encourage the submission of any proposal or offer from any person
relating to the acquisition of any capital stock or other voting securities of
the Company, or any assets of the Company (including any acquisition structured
as a merger, consolidation, share exchange or other business combination), (ii)
participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any person to do or seek any of the
foregoing, or (iii) take any other action that is inconsistent with the
Transactions and that has the effect of avoiding the Closing contemplated
hereby.  Auxerre or the Company shall notify Premier immediately if any person
makes any proposal, offer, inquiry, or contact with respect to any of the
foregoing.
 
SECTION 7.05.  Filing of 8-K and Press Release.  Premier shall file, as soon as
is practicable after the Closing Date, a current report on Form 8-K and attach
as exhibits all relevant agreements with the SEC, as soon as is practicable
disclosing the terms of this Agreement and other requisite disclosure regarding
the Transactions and including the requisite audited consolidated financial
statements of the Company.  In addition, Premier shall issue a press release
prior to 9:30 a.m. (New York Time) on the business day following the Closing
Date, announcing the closing of the transaction.
 
22

--------------------------------------------------------------------------------


 
SECTION 7.06.  Access.  Each Party shall permit representatives of each other
Party to have full access to all premises, properties, personnel, books, records
(including Tax records), contracts, and documents of or pertaining to such
Party.
 
SECTION 7.07.  Preservation of Business.  From the date of this Agreement until
the Closing Date, each of the Company and Premier shall operate only in the
ordinary and usual course of business consistent with past practice, and shall
use reasonable commercial efforts to (a) preserve intact its respective business
organization, (b) preserve the good will and advantageous relationships with
customers, suppliers, independent contractors, employees and other Persons
material to the operation of its respective business, and (c) not permit any
action or omission which would cause any of its respective representations or
warranties contained herein to become inaccurate or any of its respective
covenants to be breached in any material respect.
 
SECTION 7.08.  Cancellation of Certain Shares.  A total of 107,406,000 shares of
Premier Common Stock, in the aggregate, held by ZRV Consulting shall have been
cancelled.


ARTICLE VIII


Indemnification
 
SECTION 8.01.  General Indemnification Provision.  Each of Premier, Auxerre and
the Company (each an “Indemnifying Party”) shall indemnify, defend and hold the
other Party, its affiliates, officers, directors, partners (general and
limited), employees, agents, attorneys successors and assigns (each an
“Indemnified Party”) harmless from and against all Losses incurred or suffered
by a Indemnified Party as a result of the breach of any  of the respective
Indemnifying Parties representations, warranties, covenants or agreements made
by the respective Indemnifying Parties in this Agreement.
 
SECTION 8.02.  Indemnification Principles.  For purposes of this Article VIII,
“Losses” shall mean each and all of the following items: claims, losses
(including, without limitation, losses of earnings), liabilities, obligations,
payments, damages (actual, punitive or consequential), charges, judgments,
fines, penalties, amounts paid in settlement, costs and expenses (including,
without limitation, interest which may be imposed in connection therewith, costs
and expenses of investigation, actions, suits, proceedings, demands, assessments
and reasonable fees, expenses and disbursements of counsel, consultants and
other experts).
 
SECTION 8.03.  Claim Notice; Right to Defend.  An Indemnified Party shall
promptly upon becoming aware of the facts indicating that a claim for
indemnification may be warranted, give to the Indemnifying Party a claim notice
relating to such Loss (a “Claim Notice”).  Each Claim Notice shall specify the
nature of the claim and, if possible, the amount or the estimated amount
thereof. No failure or delay in giving a Claim Notice and no failure to include
any specific information relating to the claim (such as the amount or estimated
amount thereof) shall affect the obligation of the Indemnifying Party unless
such failure materially and adversely prejudices the Indemnifying Party.  If
such Loss relates to the commencement of any action or proceeding by a third
person, the Indemnified Party shall give a Claim Notice to the Indemnifying
Party regarding such action or proceeding and the Indemnifying Party shall be
entitled to participate therein to assume the defense thereof with counsel
reasonably satisfactory to the Indemnified Party.  After the delivery of notice
from the Indemnifying Party to the Indemnified Party of its election to assume
the defense of such action or proceeding, the Indemnifying Party shall not be
liable (except to the extent the proviso to this sentence is applicable, in
which event it will be so liable) to the Indemnified Party under this Article
VIII for any legal or other expenses subsequently incurred by the Indemnified
Party in connection with the defense thereof other than reasonable costs of
investigation, provided that each Indemnified Party shall have the right to
employ separate counsel to represent it and assume its defense (in which case,
the Indemnifying Party shall not represent it) if (i) upon the advice of
counsel, the representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, (ii)
in the event the Indemnifying Party has not assumed the defense thereof within
10 days of receipt of notice of such claim or commencement of action, and in
which case the fees and expenses of one such separate counsel shall be paid by
the Indemnifying Party or (iii) if such Indemnified Party who is a defendant in
any action or proceeding which is also brought against the Indemnifying Party
reasonably shall have concluded that there may be one or more legal defenses
available to such Indemnified Party which are not available to the Indemnifying
Party.  If the Indemnifying Party so assumes the defense thereof, it may not
agree to any settlement of any such claim or action as the result of which any
remedy or relief, other than monetary damages for which the Indemnifying Party
shall be responsible hereunder, shall be applied to or against the Indemnified
Party, without the prior written consent of the Indemnified Party.  In any
action hereunder as to which the Indemnifying Party has assumed the defense
thereof with counsel reasonably satisfactory to the Indemnified Party, the
Indemnified Party shall continue to be entitled to participate in the defense
thereof, with counsel of its own choice, but, except as set forth above, the
Indemnifying Party shall not be obligated hereunder to reimburse the Indemnified
Party for the costs thereof.
 
23

--------------------------------------------------------------------------------




ARTICLE IX


Miscellaneous


SECTION 9.01.  Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):
 
If to Auxerre Trading Ltd., to:


Reg.# 537 804
13, rue du Marché
1204 Geneva
Switzerland


Copy:


Akara Bldg., De Castro Street,
Wickhams Cay 1
Road Town, Tortola,
British Virgin Islands


If to the Company, to:
 
Karbon, CJSC
Reg.# 1025601035558
32, Belyaevskaya str.
Orenburg, Russian Federation 460027


Copy:


55, Lusinovskaya str.
Moscow, Russian Federation 115093.


If to Premier Energy Corp, to:


14785 Preston Road, Suite 550
Dallas, TX  75254
 
With a copy to:


Law Offices of Stephen M. Fleming PLLC
403 Merrick Avenue, 2nd Floor
East Meadow, New York 11554
Facsimile: 516-977-1209


SECTION 9.02.  Amendments; Waivers; No Additional Consideration.  No provision
of this Agreement may be waived or amended except in a written instrument signed
by the Company, Auxerre and Premier.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either Party to exercise any right hereunder in any manner
impair the exercise of any such right.  No consideration shall be offered or
paid to any Party to amend or consent to a waiver or modification of any
provision of any transaction document unless the same consideration is also
offered and paid to all Stockholders who then hold Shares (or are entitled to
receive Shares hereunder).
 
24

--------------------------------------------------------------------------------


 
SECTION 9.03.  Termination.
 
(a)  Termination of Agreement.  The Parties may terminate this Agreement as
provided below:
 
(i)  All of the parties may terminate this Agreement by mutual written consent
at any time prior to the Closing;
 
(ii)  Premier may terminate this Agreement by giving written notice to the
Company, and Auxerres at any time prior to the Closing (A) in the event the
Company or Auxerre have breached any material representation, warranty, or
covenant contained in this Agreement in any material respect, Premier has
notified the Company and Auxerre of the breach, and the breach has continued
without cure for a period of twenty days after the notice of breach, or (B) if
the Closing shall not have occurred on or before 60 days after the date of this
Agreement by reason of the failure of any condition precedent under Section 6.02
hereof (unless the failure results primarily from Premier itself breaching any
representation, warranty, or covenant contained in this Agreement); and
 
(iii)  The Company or Auxerre may terminate this Agreement by giving written
notice to Premier at any time prior to the Closing (A) in the event Premier has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, the Company or Auxerre has notified Premier
of the breach, and the breach has continued without cure for a period of twenty
days after the notice of breach or (B) if the Closing shall not have occurred on
or before 60 days after the date of this Agreement, by reason of the failure of
any condition precedent under Section 6.01 hereof (unless the failure results
primarily from the Company, or Auxerre themselves breaching any representation,
warranty, or covenant contained in this Agreement).
  
(b)  Effect of Termination.  If any Party terminates this Agreement pursuant to
Section 8.03(a) above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party.
 
SECTION 9.04.  Replacement of Securities.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, Premier shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to
Premier of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares.  If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, Premier may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
SECTION 9.05.  Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
Premier, Auxerre and the Company will be entitled to specific performance under
this Agreement. The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
25

--------------------------------------------------------------------------------


 
SECTION 9.06.  Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.
 
SECTION 9.07.  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.
 
SECTION 9.08.  Counterparts; Facsimile Execution.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.
 
SECTION 9.09.  Entire Agreement; Third Party Beneficiaries.  This Agreement,
taken together with the Company Disclosure Schedule and Premier Disclosure
Schedule, (a) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the Transactions and (b) are not intended to confer upon any person
other than the Parties any rights or remedies.
 
SECTION 9.12.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.  ALL PARTIES HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK WITH RESPECT TO ANY
DISPUTE ARISING UNDER THIS AGREEMENT. ALL PARTIES IRREVOCABLY WAIVE THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING.  ALL
PARTIES FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS
MAIL SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE
PARTY IN ANY SUCH SUIT OR PROCEEDING.  NOTHING HEREIN SHALL AFFECT EITHER
PARTY’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  BOTH
PARTIES AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER.  THE PARTY WHICH DOES NOT
PREVAIL IN ANY DISPUTE ARISING UNDER THIS NOTE SHALL BE RESPONSIBLE FOR ALL FEES
AND EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN
CONNECTION WITH SUCH DISPUTE.
 
26

--------------------------------------------------------------------------------


 
SECTION 9.13.  Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.


[The Remainder of Page Intentionally Kept Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------




The Parties hereto have executed and delivered this Share Exchange Agreement as
of the date first above written.
 
 

  PREMIER ENERGY CORP.          
 
By:
/s/ Anton Prodanovic       Name: Anton Prodanovic       Title: CEO          

 

  KARBON, CJSC            
By:
/s/ O. Eranun       Name: O. Eranun       Title: Director          

 

  AUXERRE TRADING LTD.            
By:
/s/ L. Enilina       Name: L. Enilina       Title: Director          

 
 
28

--------------------------------------------------------------------------------


 
Company Disclosure Schedule


None


Premier Disclosure Schedule


None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
29